415 So. 2d 141 (1982)
Richard A. BRADY, Appellant,
v.
Franklin Victor EDGAR and Daphne W. Edgar, His Wife, Appellees.
No. 81-1259.
District Court of Appeal of Florida, Fifth District.
June 16, 1982.
*142 Ronald W. Sikes of Studstill, Vance & Sikes, Titusville, for appellant.
Thomas E. Thoburn, Cocoa, for appellees.
COWART, Judge.
This appeal challenges the trial court's denial of acceleration by the mortgagees in a foreclosure.
On the facts of the case we find no abuse in the exercise of the trial court's discretion to deny acceleration and foreclosure where the security was not impaired, notwithstanding that the trial court found the mortgagors in default for failure to maintain hazard insurance and to timely pay real estate taxes. However, we reverse that provision of the final judgment denying attorney's fees and remand for the trial court to determine and award the mortgagee a reasonable attorney's fee for services in the trial court and in the appellate court.[1]
AFFIRMED in part; REVERSED in part.
DAUKSCH, C.J., and COBB, J., concur.
NOTES
[1]  Section 59.46(1), Florida Statutes (1979), provides that a contract entered into after October 1, 1977, which provides for payment of attorney's fees to a prevailing party shall be construed to include the payment of attorney's fees to the prevailing party on appeal.